Mr. Justice Audrey
delivered the opinion of the court.
A judgment for the plaintiffs having been rendered in this case, they presented a memorandum of costs including a certain sum of money for their attorney’s fees. A smaller amount having been approved, they took this appeal in which there is a stenographic transcript of the evidence introduced for that .purpose approved by the trial court. Independently of that have been brought up certain proceedings for contempt occurred after rendition of judgment in the action, an incident which was determined in favor of the defendant without special imposition of costs. Those proceedings have come up as a part of the judgment roll certified by the clerk. The appellee has moved that they be stricken out and the appellants oppose that motion.
As such proceedings are posterior to the judgment, they do not form a part of the judgment roll and the clerk could not certify to them as a part thereof. Moreover, if the proceedings for contempt were submitted as evidence to the trial court for its ruling on the memorandum of costs, they should have come before us approved by the said court, which they have not. On the other hand, the brief of the appellants shows that the said proceedings are of no importance in the appeal because they are only lightly referred to in five lines of the last page.
For the foregoing reasons these proceedings found on *215pages 18 to 30, both included, should be stricken from the. ^record.